Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
Response to Arguments
With regards to the previous 35 USC § 112(b) rejection of claims 1-20, Applicant generally states that “Claims 1-20 Comply With § 112” by explaining that “claims 1, 9-11, 16, and 18 have been amended. Withdrawal of the objection is requested”. First, the 35 USC § 112(b) rejection is a rejection of the claims, not an “objection” as alleged by Applicant. See MPEP §§ 706.01, 706.03. Further, the above is not a sufficient rebuttal under 35 USC § 111(b) of the rejection or Examiner’s explanations of why the claims are indefinite. In view of the response including the amendments to the claims, Applicant has clearly failed to treat the issues as previously explained. Therefore, the rejection is updated given the addition of claims 21 and 22 but is otherwise maintained.
Otherwise, Applicant’s arguments with respect to claim(s) 1-22 have been fully considered but are moot given the new grounds of rejection given the instant amendments as explained below.

Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:
Claims 1 and 11 recite “first, client (ii)”. It appears that this should recite “first client, (ii)”.
Claim 21 recites “the biding structure”. It appears that this limitation should be “the binding structure”. Examiner will assume so for the purposes of examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.04 states that “The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact”, “A description as filed is 
Within MPEP § 2163, section (I)(B), it states that “The proscription against the introduction of new matter in a patent application (35 U.S.C. 132  and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed… New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement… While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”
Claims 1-22 newly recite “determining that the first client is an internet of things device and that the particular application is configured to communicate with types of devices that include internet of things devices and transmit instructions to the types of devices that include internet of things devices” and “based on (i) determining that the first packet includes the client-side address of the first, client (ii) determining that the client-side address matches the source address of the binding structure, and (iii) determining that the first client is an internet of things device and that the particular application is configured to communicate with the types of devices that include internet of things devices and transmit instructions to the types of devices that 
Newly added claim 21 recites “wherein the actions comprise: based on determining that the first client is an internet of things device, preserving the biding (sp) structure for at least ten times longer a binding structure for a non-internet of things device.”	Newly added claim 22 recites “wherein the first client is in a power saving mode at least fifty percent of the time based on the first client being an internet of things device.”
Applicant states that “Support for the amendments can be found throughout the application, including, for example, paragraphs [0014]-[0017] of the specification. No new matter has been added.”
However, neither within the selections pointed to by Applicant or the specification in general is Examiner able to find any support for these newly added limitations. While the specification generally refers to “internet of things”/”IoT” “devices”, the specification fails to support these new limitations as claimed. Therefore, these limitations are held to be new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 1-22 recites “receiving” a “first packet of a particular application” “from a first server”. However, claims 1-22 then recite a “binding structure” that “couples” “a source address indicating the first client” and “a destination address indicating the first server” “performing reverse address translation for the first packet of the particular application”. It is unclear how the “first server” is a “destination” and the “first client” is a “source” when the plain meaning of such is the opposite of what is being claimed. The Examiner will follow the required directional functionality of the claim for examination purposes.
	Claim 22 recites “the time”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150117445 to Koponen et al. (“Koponen”) in view of US 20190207776 to Wang et al. (“Wang”).
Regarding claim 1, Koponen taught a computing device (“middlebox” such as a “managed forwarding element”) comprising:
one or more processors; and a computer-readable storage medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (consider paragraphs 0228, 0230 and 0232), the plurality of actions comprising:
receiving, from a first server (“VM 2”), a first packet of a particular application; (consider paragraphs 0183-0184 regarding “determining” “whether a packet with the same characteristics (e.g., the same 5-tuple) has previously been received); receiving, from a second server (“VM 3”), a second packet of the particular application (“packet” that is “initially received” or, alternatively, the “packet” “being the first in a new transport layer connection”); determining that the first packet includes a client-side address of a first client (“VM 1” acting as a “client”; consider paragraphs 0120 and, generally, paragraphs 0125-0129 regarding the contexts in which a “VM” can be a “client” and/or “server”); determining that the client-side address matches a source address (“destination IP address”) of a binding structure (“flow entries” used to “match” “entries” within “5-tuples” in “received” “packets”; consider at least paragraph 
based on determining that the first packet includes the client-side address of the first client and determining that the client-side address matches the source address of the binding structure, performing reverse address translation (“performing source NAT”) for the first packet of the particular application according to the binding structure that couples the source address indicating the first client with (i) the destination address indicating the first server and (ii) the application client marker of the first client for the particular application; (consider paragraphs 0183-0184 regarding “determining” “whether a packet with the same characteristics (e.g., the same 5-tuple) has previously been received. In some embodiments, the MFE maintains a table of connection 5-tuples and corresponding source MFE or tunnel identifiers. Upon receiving a new packet, the MFE checks the table to determine whether the new packet's 5-tuple matches one of the 5-tuples already stored in the table. If the 5-tuple does not yet exist, the process proceeds to operation 1335 to record the packet information in the table” wherein “[i]f the 5-tuples match, the MFE performing the process also checks (at 1320) the source MFE identifier to determine whether the packet is traffic for an existing connection” and “When the packet is part of a 
determining that the second packet does not include the client side-address of the first client (the “packet” that is “initially received” or, alternatively, the “packet” “being the first in a new transport layer connection”; consider paragraphs 0192 and 0196); performing reverse address translation for the second packet of the particular application by using the application 
Koponen may be interpreted as not expressly teaching determining that the first client is an internet of things device and that the particular application is configured to communicate with types of devices that include internet of things devices and transmit instructions to the types of devices that include internet of things devices such that performing reverse address translation 
In an analogous art relating to internet of things/IoT devices operating behind NAT devices (consider paragraph 0001), Wang teaches determining that a client is an internet of things device and that a particular application configured to communicate with types of devices that include internet of things devices and transmit instructions to the types of devices that include internet of things devices (consider paragraph 0001, “Internet of Things (IoT) devices are commonly used. Generally an IoT device connects to an DTLS server through Datagram Transport Layer Security (DTLS) protocol.”) (consider further paragraphs 0025-0026 regarding “devices” such as “resource constrained”/”IoT” devices in a “IoT network” wherein “The server 120 provides IoT applications and is called DTLS server. In order to make sure communication security, IoT application layer protocol, e.g., constrained application protocol (CoAP), uses DTLS as the security protocol for communication and authentication between the IoT devices and the DTLS server. From the viewpoint of DTLS protocol, the server is also called a DTLS server” and that, generally, “when the IoT device 111 wants to establish a DTLS session with the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Koponen to include the taught features of Wang such that the modification includes every element as claimed. Given Koponen’s disclosure of performing reverse address translation for the first packet of the particular application according to the binding structure that couples the source address indicating the first client with (i) the destination address indicating the first server and (ii) the application client marker of the first client for the particular application based on determining that the first packet includes the client-as claimed. Therefore, such a modification of the teachings of Koponen with the teachings of Wang would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 2, the combined teachings of Koponen and Wang taught the computing device of claim 1.

Regarding claim 3, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein:
the first and second packets are User Datagram Protocol (UDP) packets; (wherein the “transport layer” “protocol” is “UDP” wherein the packets may be “UDP datagrams” or “UDP packets”; consider paragraphs 0047, 0126 and 0198)
a UDP header of the first packet includes the destination address of the first server and a payload of the first packet includes the application client marker of the first client for the particular application; and a UDP header of the second packet includes the destination address of the second server and a payload of the second packet includes the application client marker of the first client for the particular application. (again, consider wherein the packets may be “UDP datagrams”; consider paragraphs 0047) (consider also paragraph 0126 regarding “This packet 725 has a payload, a source IP address, and a destination IP address. This payload might be a SYN packet to open a TCP connection, a UDP packet, etc.” and “The source IP address in this case is the client's IP address (IP1), and the destination IP address is a virtual IP address that the 
Regarding claim 4, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein the application client marker of the first client for the particular application comprises the client-side address of the first client (“destination” “IP” or “IP address”). (again, consider (also consider paragraphs 0005, 0032-0033, 0038, 0106, regarding the various contexts of “forward” and “reverse” “directions” wherein there exists a “receiving side”) (again, consider paragraphs 0183-0184 and 0197 regarding the use of “5-tuples” within the “packets”)
Regarding claim 5, the combined teachings of Koponen and Wang taught the computing device of claim 1.

Koponen also taught wherein various transport protocols may be used including tunneling transport protocols (also consider paragraph 0043 regarding the use of known transport layer “tunneling protocols” with the taught invention and also paragraphs 0192-0193 regarding the “tunnel encapsulation” of “packets”)
In an analogous art, Wang taught the use of Datagram Transport Layer Security (DTLS) connection identifiers within packets containing DTLS exchange messages between a server and a client that encodes an IP address and a port combination (consider paragraph 0001, “A Network Address Translation (NAT) device creates and maintains a binding for an IoT device, e.g. the binding includes a mapping between a private IP address of the IoT device and a public IP address of the IoT device. Using the public IP address assigned by the NAT device, the IoT 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known tunneling transport protocols taught in Koponen with the DTLS tunneling transport protocol taught in Wang such that their combination includes every element as claimed. The Examiner finds that the teaching within Wang demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the 
Regarding claim 6, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein an application server for the particular application uses an application program interface (API) to send the application client marker of the first client for the particular application to the computing device. (consider paragraph 0065, “the input translation controller 205 receives a network configuration through an API, which is converted into logical control plane data. This network configuration data includes a logical topology such as that shown in FIG. 1. In addition, the network configuration data of some embodiments includes routing policies that specify which packets are sent to the middlebox. When the middlebox is located on a logical wire between two logical forwarding elements (e.g., between a logical router and a logical switch), then all packets sent over that logical wire will automatically be forwarded to the middlebox. However, for an out-of-band middlebox such as that in network topology 100, the logical router will only send packets to the middlebox when particular policies are specified by the user.”)
Regarding claim 7, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein:
the first packet is forwarded to the first client when the first packet includes the application client marker of the first client, and the first packet is rejected (“dropped”) and not forwarded to the first client when the first packet does not include the application client marker of the first client. (consider paragraph 0159, “Based on the stored logical context information 
Regarding claim 8, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein the application client marker of the first client for the particular application is used to generate a binding structure (the “flow entry”) to couple the source address indicating the first client with (i) a destination address indicating the second server and (ii) the application client marker of the first client for the particular application. (again, consider specifically paragraph 0190, “the first-hop MFE 905 performed source NAT (based on flow entries generated by a distributed SNAT element) in order to modify the source IP address of a packet. In this case, the source IP address chosen by the distributed SNAT element 920 is the same IP address chosen previously by the distributed SNAT element 925 at the host 940 for an earlier packet sent from VM 2 to VM 3”) (consider further paragraph 0191 regarding “includ[ing] the generation of both reverse hint and conflict resolution flow entries (also referred to as packet sanitization entries)”)

Koponen taught wherein the actions comprise performing forward address translation for a third packet of the particular application from the first client to the first server according to the binding structure. (consider paragraphs 0106-0112 regarding the “forward” “direction” of “processing” “packets” or, alternatively, from “VM1 to VM2”) (again, note that “VM 1” is considered to be a “client”)
Regarding claim 10, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen taught wherein the actions comprise performing load balancing among a plurality of servers comprising the first and second servers. (consider throughout Koponen regarding “load balancing”, specifically paragraph 0125 regarding “[T]he use of a reverse hint for packets sent from a first VM 705 through a load balancer to a second VM 715 that resides on a different logical switch in a logical network. In this example, the load balancer processes packets sent to a particular virtual IP and balances these packets among several servers, of which the second VM 715 is one. A first stage illustrates a packet sent from the client VM 705 to the server VM 715, while the second stage 720 illustrates a return packet from the server VM 715 to the client VM 705.”)
Regarding claim 21, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen and Wang may be interpreted as not expressly teaching wherein the actions comprise: based on determining that the first client is an internet of things device, preserving the 
However, Koponen did teach the preservation of the binding structure and suggests that the preservation may occur for a limited period of time (paragraph 0184). Koponen also taught wherein the client may be embodied on various electronic devices (paragraph 0230).
Wang also teaches that a binding structure on a NAT device may also be preserved for a limited period of time. (paragraphs 0001-0002, 0024, and 0026-0028) Wang also teaches that, based on a client being an internet of things device, the client uses power saving modes for the advantage of saving power since the device is generally on battery power. (paragraphs 0002 and 0025-0028). Wang further suggests that a client may enter a sleep mode and wake from said sleep mode for any period of time (paragraph 0009 and 0063).
Finally, Koponen teaches that the binding structure eventually expires after preservation for a period of time since there is no longer any communication occurring (paragraph 0184). Wang similarly teaches the same (paragraph 0002).
Given the teachings, suggestions and motivations of Koponen and Wang, it would have been obvious to one skilled in the art before the effective filing date of the instant application that a client being an internet of things device can be in a power saving mode for any contemplated period of time and that a binding structure may be preserved for a limited time, the client being an internet of things device can be in a power saving mode to save battery power as opposed to a non-internet of things device that is known in the art to generally be connected to non-battery power (consider paragraph 0230 of Koponen) would require a longer period of time for their respective binding structures to be preserved given their knowledge of what constitutes a period of time, that communication would be more prevalent involving a non-internet of things 
Regarding claim 22, the combined teachings of Koponen and Wang taught the computing device of claim 1.
Koponen and Wang may be interpreted as not expressly teaching wherein the first client is in a power saving mode at least fifty percent of the time based on the first client being an internet of things device.
However, Wang does teach that, based on a client being an internet of things device, the client uses power saving modes for the advantage of saving power since the device is generally on battery power (paragraphs 0002 and 0025-0028). Wang further suggests that a client may enter a power saving mode and wake from said power saving mode for any period of time (paragraph 0009 and 0063).
Given the teachings, suggestions and motivations of Wang wherein a client being an internet of things device can be in a power saving mode for any contemplated period of time, it would have been obvious to one skilled in the art before the effective filing date of the instant application that a client being an internet of things device can be in a power saving mode for at least fifty percent of any period of time that can be contemplated by those skilled in the art given their knowledge of what constitutes a percentage of any period of time and the advantages of saving battery power by using such power saving modes such that there would be a reasonable expectation of success to achieve the limitations as claimed.
s 11-17 recite a computer-implemented method that recite substantially the same limitations as recited in claims 1 and 3-8 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Koponen and Wang and the same rationale supporting the conclusion of obviousness. 
Claims 18-20 recite one or more computer-readable storage media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts (consider paragraph 0228 of Koponen) comprising substantially the same limitations as recited in claims 1 and 5-6 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Koponen and Wang and the same rationale supporting the conclusion of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter similar to that which is claimed regarding Internet of Things/IoT devices in the context of management of power consumption and the DTLS protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447